Name: Commission Regulation (EC) No 2429/94 of 6 October 1994 concerning imports of certain processed mushroom products originating in third countries
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  tariff policy;  foodstuff
 Date Published: nan

 No L 259/ 10 Official Journal of the European Communities 7. 10 . 94 COMMISSION REGULATION (EC) No 2429/94 of 6 October 1994 concerning imports of certain processed mushroom products originating in third countries processed mushroom products originating in China (*), suspends the issuing of licences which may qualify for exemption from the additional amount provided for in Article 2 of Regulation (EEC) No 1796/81 ; whereas that Regulation should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veget ­ ables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of mushrooms of the species Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 ('), as last amended by Regulation (EEC) No 11 22/92 (2), and in particular Article 6 thereof, Whereas Article 3 (3) of Regulation (EEC) No 1796/81 lays down that the quantity which may be imported free of the additional amount must be allocated among the supplier countries, account being taken of traditional trade flows and of new suppliers ; Whereas Article 3 (3) of Commission Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of preserved cultivated mushrooms from third countries (3), as last amended by Regulation (EC) No 1901 /94 (4), allocates the quantity which may be imported free of the additional amount among the supplier coun ­ tries ; whereas Article 3 ( 1 ) of that Regulation provides for the possibility of reviewing the allocation on the basis of the certificates issued during the first six months of the year in question ; whereas the supply situation as revealed by certificates issued at 30 June 1994 appears to justify a new allocation of the quantity concerned for the current year ; Whereas Commission Regulation (EC) No 1415/94 of 21 June 1994 on the issuing of import licences for certain HAS ADOPTED THIS REGULATION : Article 1 Until 31 December 1994, the allocation of the overall quantity laid down in Article 3 of Regulation (EEC) No 1796/81 and set out in Annex I to Regulation (EEC) No 1707/90 shall be adjusted in accordance with the Annex hereto. Article 2 Regulation (EC) No 1415/94 is hereby repealed. Article 3 This Regulation shall enter into force on the fifth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 183, 4. 7. 1981 , p. 1 . (2) OJ No L 117, 1 . 5. 1992, p. 98 . (3) OJ No L 158, 23. 6 . 1990, p. 34. (4) OJ No L 194, 29. 7. 1994, p. 15. (0 OJ No L 155, 22. 6 . 1994, p. 1 . No L 259/ 117. 10 . 94 Official Journal of the European Communities ANNEX ANNEX I (tonnes) Supplier country Quantity Poland 31 080 People's Republic of China 27 630 Republic of Korea 50 Taiwan 100 Others 1 000'